In the United States Court of Federal Claims
                                            No. 22-1729
                                    (Filed: 28 November 2022)
                                    NOT FOR PUBLICATION

***************************************
PAUL GRABER,                          *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************

                                              ORDER

HOLTE, Judge.

        On 17 November 2022, pro se plaintiff Paul Graber filed a complaint. See Compl., ECF
No. 1. Plaintiff’s complaint asks the Court to award him $104,323,700 in damages for county
officials, city officials, and one private individual “steal[ing] [his] land,” detaining him and
members of his family, and towing their cars. Id. at 1–5. Plaintiff alleges the county and city
officials and private individual are “United States agents of Marshall County.” Id. at 5 (cleaned
up). The only statute plaintiff cites is 18 U.S.C. § 241, a criminal conspiracy statute. Id. at 6–7.

        After careful review of plaintiff’s complaint, the Court suspects it lacks jurisdiction over
plaintiff’s claims. This Court’s authority to hear cases is set forth by the Tucker Act, which
grants the Court of Federal Claims subject-matter jurisdiction over claims brought against the
United States that are grounded on a money-mandating source of law and do not sound in tort.
28 U.S.C. § 1491(a)(1). The Court’s jurisdiction does not extend to claims against state or local
officials or private individuals. See United States v. Sherwood, 312 U.S. 584, 588 (1941) (“[I]f
the relief sought is against others than the United States the suit as to them must be ignored as
beyond the jurisdiction of th[is] court.”). The Court neither has jurisdiction over claims of
violations of criminal statutes. See Joshua v. United States, 17 F.3d 378 (Fed. Cir. 1994)
(summarily affirming this court’s finding of having “no jurisdiction to adjudicate any claims
whatsoever under the federal criminal code”).

        Rule 12(h)(3) of the Rules of the Court of Federal Claims (“RCFC”) provides “[i]f the
court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the
action.” The Court therefore ORDERS plaintiff to SHOW CAUSE on or before 2 January
2023 as to why this case should not be dismissed pursuant to RCFC 12(h)(3). In responding to
this order, plaintiff must identify which source or sources of money-mandating law he is
invoking, identify how his claims are against the United States, and explain why this Court has
jurisdiction over this case. The Court accordingly STAYS the government’s answer pending the
Court’s review of plaintiff’s forthcoming response. The government SHALL FILE its response
to plaintiff’s brief within 30 days of the date plaintiff files his brief.

       IT IS SO ORDERED.

                                                   s/ Ryan T. Holte
                                                   RYAN T. HOLTE
                                                   Judge




                                             -2-